DETAILED ACTION
This Office action is in response to the Amendment filed on 02 March 2022.  Claims 1, 2, 4-7, 10-13, 21, and 22 are pending in the application. Claims 3, 8, 9, and 14-20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, US 2008/0079005, newly cited, in view of Yoon, US 9,660,090, of record in the application.

a substrate 205 (see Fig. 3a);
a semiconductor layer 216/214 on the substrate 205 (see Fig. 3g);
a first gate conductor 228 on and overlapping the semiconductor layer 216 (see Fig. 3g);
a data conductor 227 on the first gate conductor 228 (as shown in Fig. 2, first electrode 227 is on the first gate conductor 228);
an overlap layer 211/212 between the substrate 205 and the semiconductor layer 216 (see Fig. 3c);
a driving transistor 208/220 on the overlap layer 211/212 the driving transistor 208/220 includes a first electrode formed by doping a first region of the semiconductor layer 216 (see Figs.3h-3j and paragraphs [0026]-[0028]), a second electrode formed by doping a second region of the semiconductor layer 216 (see Figs. 3h-3j and paragraphs [0026]-[0028]), a channel (between the implanted electrodes) formed between the first electrode and the second electrode, and a first gate electrode 228 formed of the first gate conductor 228 to overlap the channel; and
an organic light emitting diode 240 connected with the driving transistor 208/220 (see Fig. 3q);
the overlap layer 211/212 includes a base portion 212 that overlaps the channel (between the implanted electrodes)  of the driving transistor 208/220; 

the overlap layer 211/212 overlaps the first electrode of the driving transistor, as shown in Fig. 3q.
Tseng lacks anticipation of the overlap layer receiving a constant voltage.  However, Yoon discloses that a constant voltage can be supplied to overlap layer 203 (shown in Fig. 6) in order to prevent the characteristics of a thin film transistor from being lowered due to incident light and to obtain an OLED display having better reliability. Therefore, it would have been obvious to the skilled artisan that a constant voltage could have been supplied to the overlap layer 118 in the known organic light emitting diode display of Lin et al. to ensure the fabrication of an OLED display with better reliability. 
With respect to claim 4, in the organic light emitting diode display of Tseng, a buffer layer 213 is disposed between the overlap layer 211/212 and the semiconductor layer 216 (see Figs. 3b and 3c), the overlap layer 211/212 includes a base portion 212 that overlaps the channel (between the implanted electrodes)  of the driving transistor 208/220, and the base portion 212 and the channel (between the implanted electrodes)  of the driving transistor 208/220 constitute a first additional storage capacitor, see Fig. 3q.  The capacitor structures may have electrodes that are formed from conducting layers separated by an interposed dielectric layer. The overlap layer 211/212 is conductive and the channel (between the implanted electrodes)  of the driving transistor 208/220 is also conductive. Since the overlap layer 211/212  and the channel (between 
With respect to claim 5, in the organic light emitting diode display of Tseng, a buffer layer 213 is disposed between the overlap layer 211/212 and the semiconductor layer 216 (see Figs. 3b and 3c), the overlap layer 211/212 includes a first extension 212 that overlaps the first electrode of the driving transistor 208/220, and the first extension 212 and the first electrode of the semiconductor layer 216 constitute a second additional storage capacitor, see Fig. 3q.  The capacitor structures may have electrodes that are formed from conducting layers separated by an interposed dielectric layer. The first extension 212 of the overlap layer 211/212 is conductive and the first electrode of the driving transistor 208/220 is conductive and a dielectric layer 213 (see paragraph [0020]) separates the first extension 212 of the overlap layer 211/212 and the first electrode of the driving transistor 208/220, as shown in Fig. 3q. Therefore, the first extension 212 of the overlap layer 211/212 and the first electrode of the semiconductor layer 216 constitute a second additional storage capacitor.
With respect to claim 6, as shown in Fig. 3q, in the organic light emitting diode display of Tseng, the overlap layer 211/212 extends so that a side of the overlap layer 211/212 adjacent to the first electrode of the driving transistor 208/220 coincides with a side of the first electrode of the driving transistor 208/220  in a plan view.  Although Fig. 3q is not a plan view of the OLED display of Tseng, since a side of the overlap layer 211/212 overlaps with a side of the first electrode of the driving transistor 208/220, it 
With respect to claim 7, it is clearly shown in Fig. 3q of Tseng that there is a first distance between a side of the gate electrode 228 adjacent to the first electrode of the driving transistor 208/220 and a side of the overlap layer 211/212 adjacent to the first electrode of the driving transistor, however, Tseng fails to teach that the first distance is in the range of 1.0 µm to 4.0 µm.  Since Tseng clearly teaches that the side of the overlap layer 211/212 should extend beyond a side of the gate electrode 228 (as shown in Fig. 3q), the distance by which it extends would have been an obvious processing parameter to optimize and ascertainable through routine experimentation. Applicant’s claimed first distance is not deemed to patentably distinguish the claimed organic light emitting diode display from the known display of Tseng.
With respect to claim 10, in the organic light emitting diode display of Tseng, it would have been obvious to the skilled artisan that a distance between the overlap layer 211/212 and an overlap layer of another pixel that is disposed adjacent to the overlap layer could have been in a range of 2.0 µm to 2.5 µm, since this distance would have been an obvious processing parameter to optimize and clearly ascertainable through routine experimentation. This claimed distance is not deemed to patentably distinguish the claimed organic light emitting diode display from the known display of Tseng.
With respect to claim 21, in the organic light emitting diode display of Tseng, the driving transistor 208/220 includes a second gate electrode 212 formed of a second gate conductor disposed between the first gate conductor 228 (of driving transistor 
With respect to claim 22, in the organic light emitting diode display of Tseng, the overlap layer 211/212 does not overlap an entirety of the semiconductor layer 216/214, since the overlap layer 211/212 is not formed under semiconductor layer 214. 

Allowable Subject Matter
Claims 2 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, 10, 21, and 22 have been considered but are moot in light of the new grounds of rejection. Independent claim 1 has been amended to require the extension portion of the overlap layer to be electrically connected to the base portion of the overlap layer. As shown in Fig. 3q of Tseng, the overlap layer 211/212 includes a base portion 212 and an extension portion 211 that is electrically connected to base portion 212. Therefore, the amended claims are not patentable in view of the known organic light emitting diode display of Tseng.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822